Exhibit 10.18

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement is entered into as of October 31, 2003,
by and between Digital Insight Corporation, a Delaware corporation, (“Borrower”)
and City National Bank, a national banking association (“CNB”).

 

RECITALS

 

A. Borrower and CNB are parties to that certain Credit Agreement, dated as of
October 25, 2002 (the Credit Agreement, as herein amended, hereinafter the
“Credit Agreement”).

 

B. Borrower and CNB desire to supplement and amend the Credit Agreement as
hereinafter set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions. Capitalized terms used in this Amendment without definition
shall have the meanings set forth in the Credit Agreement.

 

2. Amendments. The Credit Agreement is amended as follows:

 

  2.1 The definition of Termination Date in the Credit Agreement is stricken and
replaced with the following:

 

““Termination Date” shall be three hundred and sixty four (364) days after each
condition set forth in Section 4 of this Amendment has been satisfied, but in no
event later than October 31, 2004, unless the Revolving Credit Commitment is
renewed for an additional term by CNB giving Borrower prior written notice of
such renewal, in which event the Termination Date will mean the renewed maturity
date of the Revolving Credit Commitment set forth in the notice. Notwithstanding
the foregoing, CNB may, at its option, terminate this Agreement pursuant to
Section 8.3; the date of any such termination will become the Termination Date
as that term is used in this Agreement.”

 

  2.2 Section 2.2.1 (Interest on Revolving Credit Loans) is stricken and
replaced with the following:

 

“2.2.1 Interest on Revolving Credit Loans. Each Revolving Credit Loan will bear
interest from disbursement until repaid or due (whether at stated maturity, by
acceleration or otherwise) at a rate equal to, at Borrower’s option, either (a)
for a LIBOR Revolving Loan, the LIBOR Interest Rate plus one and three quarters
percent (1 3/4%) per annum, or (b) for a Prime Revolving Loan, the fluctuating
Prime Rate per annum.



--------------------------------------------------------------------------------

“Interest on the Revolving Credit Loans will accrue daily and be payable (a) if
a Prime Revolving Loan, monthly, in arrears, on the last day of each month,
commencing on the first such date following disbursement; (b) if a LIBOR
Revolving Loan, (i) at the same time as interest payments are due on Prime
Revolving Loans, (ii) on the last day of each Interest Period, and (iii) upon
any prepayment of any LIBOR Revolving Loan (to the extent accrued on the amount
prepaid); (c) on the date a Prime Revolving Loan is converted to a LIBOR
Revolving Loan; and (d) at the Termination Date. A Revolving Credit Loan tied to
the LIBOR Interest Rate is called a “LIBOR Revolving Loan,” and a Revolving
Credit Loan tied to the Prime Rate is called a “Prime Revolving Loan.” A
Revolving Credit Loan will be a Prime Revolving Loan any time it is not a LIBOR
Revolving Loan.”

 

  2.3 Section 5.2.3 is stricken and replaced with the following:

 

5.2.3 Prior to the consummation of an acquisition, a proforma statement as to
Borrower’s compliance with the financial covenants set forth in Section 5.9,
below, where such acquisition, when added to other acquisitions during the
calendar year, is valued at more than Thirty Million Dollars ($30,000,000.00) on
a Cash Purchase Basis. Cash Purchase Basis is defined as the aggregate of cash
consideration, assumed funded debt and the value of stock issued as
consideration at the time of announcement of the acquisition.

 

  2.4 Section 5.2.5 is stricken in its entirety.

 

  2.5 Section 6.8 (Mergers and Acquisitions) is stricken and replaced with the
following:

 

“Mergers and Acquisitions. Enter into any merger or consolidation, or acquire
all or substantially all the assets of any Person, except (a) a Subsidiary may
be merged into or consolidated with another Subsidiary or with Borrower, (b) not
exceeding $30,000,000.00, on a Cash Purchase Basis, in the aggregate during any
calendar year; and (c) acquisitions during any calendar year where prior to such
acquisition, Borrower supplies the information set forth in Section 5.2.3,
demonstrating that such acquisition will not result in a Potential Event of
Default or Event of Default.”

 

2



--------------------------------------------------------------------------------

3. Existing Agreement. Except as expressly amended herein, the Credit Agreement
shall remain in full force and effect, and in all other respects is affirmed.

 

4. Conditions Precedent. This Amendment shall become effective upon the
fulfillment of all of the following conditions to CNB’s satisfaction:

 

  4.1 CNB shall have received this Amendment duly executed by Borrower; and

 

  4.2 CNB shall have received a renewal Fee for the period equal to $25,000.

 

5. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.

 

6. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be construed in accordance with, and governed by the laws of the
State of California.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

“Borrower”

  Digital Insight Corporation, a
Delaware corporation     By:   

/s/ Elizabeth Murray

--------------------------------------------------------------------------------

        

Elizabeth Murray, Executive Vice President, and

        

Chief Financial Officer

“CNB”

  City National Bank, a
national banking association     By:   

/s/ Sajeda Simjee

--------------------------------------------------------------------------------

        

Sajeda Simjee, Vice President

 

3